UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 06-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund June 30, 2010 Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS—71.6% AEROSPACE & DEFENSE—1.0% Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—3.0% United Parcel Service, Inc., Class B AUTOMOBILES—0.3% Honda Motor Co. Ltd. CAPITAL MARKETS—3.0% AllianceBernstein Holding LP BlackRock, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. T. Rowe Price Group, Inc. CHEMICALS—1.6% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—0.8% Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES—1.2% Pitney Bowes, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.3% Tellabs, Inc. CONSTRUCTION MATERIALS—0.6% Martin Marietta Materials, Inc. DISTRIBUTORS—0.9% Genuine Parts Co. DIVERSIFIED—0.8% Standard & Poor's 500 Depositary Receipt, Series 1 DIVERSIFIED TELECOMMUNICATION SERVICES—4.2% AT&T, Inc. Qwest Communications International, Inc. ELECTRIC UTILITIES—0.9% Northeast Utilities Portland General Electric Co. ELECTRICAL EQUIPMENT—1.2% ABB Ltd. ADR(1) Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Molex, Inc., Class A FOOD & STAPLES RETAILING—3.1% Walgreen Co. Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares/ Principal Amount Value Wal-Mart Stores, Inc. $ 153,392,139 FOOD PRODUCTS—2.0% H.J. Heinz Co. Unilever NV CVA GAS UTILITIES—3.4% AGL Resources, Inc. Nicor, Inc. WGL Holdings, Inc.(2) HOTELS, RESTAURANTS & LEISURE—0.2% McDonald's Corp. HOUSEHOLD PRODUCTS—5.6% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INSURANCE—6.7% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. MetLife, Inc. Transatlantic Holdings, Inc. IT SERVICES—1.8% Accenture plc, ClassA Automatic Data Processing, Inc. MACHINERY—0.5% Caterpillar, Inc. MEDIA—0.6% Omnicom Group, Inc. METALS & MINING—0.3% Nucor Corp. MULTI-UTILITIES—4.1% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. OIL, GAS & CONSUMABLE FUELS—10.7% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Spectra Energy Partners LP Total SA PAPER & FOREST PRODUCTS—0.3% Weyerhaeuser Co. Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares/ Principal Amount Value PHARMACEUTICALS—7.6% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)— 0.2% Public Storage SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.8% Applied Materials, Inc. SPECIALTY RETAIL—1.7% Lowe's Cos., Inc. THRIFTS & MORTGAGE FINANCE—1.7% Hudson City Bancorp., Inc. People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $4,200,020,462) CONVERTIBLE BONDS—21.9% AUTO COMPONENTS—0.5% BorgWarner, Inc., 3.50%,4/15/12 $ 23,000,000 CAPITAL MARKETS—0.8% Goldman Sachs Group, Inc. (The), (convertible into Charles Schwab Corp. (The)), 9.45%,11/22/10(3)(4) Janus Capital Group, Inc., 3.25%,7/15/14 Morgan Stanley, (convertible into Charles Schwab Corp. (The)), 6.10%,8/10/10(3)(4) COMMERCIAL BANKS—3.5% U.S. Bancorp., VRN, 0.00%, 9/11/10 COMMUNICATIONS EQUIPMENT—0.5% Ciena Corp., 4.00%,3/15/15(4) ENERGY EQUIPMENT & SERVICES—0.4% Cameron International Corp., 2.50%,6/15/26 FOOD & STAPLES RETAILING—0.2% Credit Suisse Securities USA LLC, (convertible into Walgreen Co.), 6.10%,12/23/10(3)(4) HEALTH CARE EQUIPMENT & SUPPLIES—0.8% Beckman Coulter, Inc., 2.50%,12/15/36 HEALTH CARE PROVIDERS & SERVICES—0.2% Lincare Holdings, Inc., 2.75%,11/1/37 HOUSEHOLD DURABLES—0.4% Deutsche Bank AG, (convertible into Toll Brothers, Inc.), 12.05%,7/29/10(3)(4) Deutsche Bank AG, (convertible into Toll Brothers, Inc.), 14.21%,12/15/10(3)(4) Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares/ Principal Amount Value IT SERVICES—1.6% DST Systems, Inc., VRN, 3.625%, 8/15/23 $ 94,100,000 METALS & MINING—0.9% Newmont Mining Corp., 3.00%,2/15/12 OIL, GAS & CONSUMABLE FUELS—1.5% Peabody Energy Corp., 4.75%,12/15/41 PAPER & FOREST PRODUCTS—0.3% Deutsche Bank AG, (convertible into Weyerhaeuser Co.), 5.78%,11/2/10(3)(4) REAL ESTATE INVESTMENT TRUSTS (REITs)—6.6% Annaly Capital Management, Inc., 4.00%,2/15/15 Host Hotels & Resorts LP, 3.25%,4/15/24(4) Rayonier TRS Holdings, Inc., 3.75%,10/15/12 Rayonier TRS Holdings, Inc., 4.50%,8/15/15(4) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.2% Intel Corp., 2.95%,12/15/35 Linear Technology Corp., 3.125%,5/1/27 Verigy Ltd., 5.25%,7/15/14(4) SPECIALTY RETAIL—1.5% Best Buy Co., Inc., 2.25%,1/15/22 BNP Paribas, (convertible into Gap, Inc. (The)), 6.79%,8/10/10(3)(4) Credit Suisse Securities USA LLC, (convertible into Lowe's Cos., Inc.), 8.85%,11/22/10(3)(4) TOTAL CONVERTIBLE BONDS (Cost $1,288,242,731) CONVERTIBLE PREFERRED STOCKS—4.1% DIVERSIFIED FINANCIAL SERVICES— 4.1% Bank of America Corp., 7.25%,12/31/49(5) (Cost $199,860,702) CORPORATE BONDS—0.9% BIOTECHNOLOGY—0.5% Life Technologies Corp., 3.25%,6/15/25 $ 28,000,000 COMPUTERS & PERIPHERALS—0.3% Cadence Design Systems, Inc., 2.625%,6/1/15(4) DIVERSIFIED FINANCIAL SERVICES—0.1% BP Capital Markets plc, 3.125%,3/10/12 TOTAL CORPORATE BONDS (Cost $57,071,807) TEMPORARY CASH INVESTMENTS—2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.50%, 6/30/17, valued at $26,218,181), in a joint trading account at 0.00%, dated 6/30/10, due 7/1/10 (Delivery value $25,700,000) Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Value Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 7/31/10, valued at $117,182,090), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $114,900,032) TOTAL TEMPORARY CASH INVESTMENTS (Cost $140,616,168) TOTAL INVESTMENT SECURITIES—100.8% (Cost $5,885,811,870) OTHER ASSETS AND LIABILITIES — (0.8)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) EUR for USD 7/30/10 JPY for USD 7/30/10 (Value on Settlement Date $184,169,131) Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen EUR - Euro JPY - Japanese Yen USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity linked debt security. The aggregated value of these securities at the period end was $112,844,466, which represented 1.9% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $372,300,729, which represented 6.2% of total net assets. Perpetual security. These securities do not have a predetermined maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Convertible Bonds – – Convertible Preferred Stocks – – Corporate Bonds – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – Equity Income – Schedule of Investments JUNE 30, 2010 (UNAUDITED) 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2010 follows: March 31, 2010 June 30, 2010 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance MarketValue WGL Holdings, Inc. 4. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund June 30, 2010 Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.3% AEROSPACE & DEFENSE—2.8% Boeing Co. (The) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTO COMPONENTS—0.2% Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES—0.4% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES—2.6% Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. BIOTECHNOLOGY—1.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cephalon, Inc.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS(2) Masco Corp. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value CAPITAL MARKETS—2.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—1.8% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS—3.0% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT—2.2% Cisco Systems, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—4.5% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Teradata Corp.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS—0.1% Vulcan Materials Co. CONSUMER FINANCE—0.8% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.(1) CONTAINERS & PACKAGING—0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Pactiv Corp.(1) Sealed Air Corp. DISTRIBUTORS—0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.2% Apollo Group, Inc., Class A(1) DeVry, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—4.5% Bank of America Corp. Citigroup, Inc.(1) CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co. Leucadia National Corp.(1) McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—2.6% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES—1.9% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. ELECTRICAL EQUIPMENT—0.5% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Agilent Technologies, Inc.(1) Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc.(1) Jabil Circuit, Inc. Molex, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value ENERGY EQUIPMENT & SERVICES—1.7% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Rowan Cos., Inc.(1) Schlumberger Ltd. Smith International, Inc. FOOD & STAPLES RETAILING—2.5% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.9% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.2% Nicor, Inc. ONEOK, Inc. Questar Corp. HEALTH CARE EQUIPMENT & SUPPLIES—1.8% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value DENTSPLY International, Inc. Hospira, Inc.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc.(1) Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.1% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc.(1) Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.6% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES—0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc.(1) Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. Pulte Homes, Inc.(1) Stanley Black & Decker, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS—2.6% Clorox Co. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—2.3% 3M Co. General Electric Co. Textron, Inc. INSURANCE—3.9% Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. (The) Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Capital Ltd., Class A INTERNET & CATALOG RETAIL—0.5% Amazon.com, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—1.7% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) Monster Worldwide, Inc.(1) VeriSign, Inc.(1) Yahoo!, Inc.(1) IT SERVICES—3.1% Automatic Data Processing, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc.(1) Total System Services, Inc. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.2% Eastman Kodak Co.(1) Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—0.5% Life Technologies Corp.(1) Millipore Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY—1.7% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-on, Inc. MEDIA—3.0% CBS Corp., Class B Comcast Corp., Class A DIRECTV, Class A(1) Discovery Communications, Inc., Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The)(1) Meredith Corp. New York Times Co. (The), Class A(1) News Corp., Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B METALS & MINING—1.1% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp.(1) United States Steel Corp. MULTILINE RETAIL—0.8% Big Lots, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.(1) Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. MULTI-UTILITIES—1.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS—0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—8.9% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.2% International Paper Co. MeadWestvaco Corp. Weyerhaeuser Co. PERSONAL PRODUCTS—0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—6.1% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Mylan, Inc.(1) Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES—0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust REAL ESTATE MANAGEMENT & DEVELOPMENT(2) CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) MEMC Electronic Materials, Inc.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) National Semiconductor Corp. Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE—3.8% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Cerner Corp.(1) Citrix Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value McAfee, Inc.(1) Microsoft Corp. Novell, Inc.(1) Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) Symantec Corp.(1) SPECIALTY RETAIL—2.0% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Office Depot, Inc.(1) O'Reilly Automotive, Inc.(1) RadioShack Corp. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.5% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. VF Corp. THRIFTS & MORTGAGE FINANCE—0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. TOBACCO—1.5% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTORS—0.1% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.4% American Tower Corp., Class A(1) MetroPCS Communications, Inc.(1) Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares/Principal Amount Value Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $321,026,550) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $4,997,675), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $4,900,001) U.S. Treasury Bills, 0.21%, 11/18/10(4) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $6,039,094) TOTAL INVESTMENT SECURITIES—99.9% (Cost $327,065,644) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2010 Notes to Schedule of Investments Non-income producing. Industryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $6,571,000. The rate indicated is the yield to maturity at purchase. Equity Index – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund June 30, 2010 Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.0% AEROSPACE & DEFENSE—2.1% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.8% Coca-Cola Co. (The) BIOTECHNOLOGY—1.9% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.9% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS—4.5% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—1.1% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.1% Hewlett-Packard Co. CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED FINANCIAL SERVICES—7.6% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.5% American Electric Power Co., Inc. Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Exelon Corp. $ 13,422,395 PPL Corp. ENERGY EQUIPMENT & SERVICES—1.9% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—3.7% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.3% Archer-Daniels-Midland Co. Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.3% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.5% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—2.8% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.6% General Electric Co. Tyco International Ltd. INSURANCE—7.0% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) XL Capital Ltd., Class A Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value IT SERVICES—1.6% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.4% Dover Corp. Ingersoll-Rand plc MEDIA—4.4% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.2% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.8% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—9.7% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.4% International Paper Co. PHARMACEUTICALS—10.6% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.1% Applied Materials, Inc. Intel Corp. SOFTWARE—3.1% Activision Blizzard, Inc. Microsoft Corp. Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Oracle Corp. SPECIALTY RETAIL—0.4% Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% VF Corp. TOBACCO—1.6% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $1,134,961,066) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.3% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $39,370,457), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $38,601,011) (Cost $38,601,000) TEMPORARY CASH INVESTMENTS — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $10,912,270), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $10,699,003) TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,786,368) TOTAL INVESTMENT SECURITIES—100.2% (Cost $1,184,348,434) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2010 Notes to Schedule of Investments Non-income producing. Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of June 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund June 30, 2010 Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.7% AEROSPACE & DEFENSE—0.5% Northrop Grumman Corp. BEVERAGES—0.5% Coca-Cola Enterprises, Inc. CAPITAL MARKETS—5.1% Ameriprise Financial, Inc. Invesco Ltd. Northern Trust Corp. State Street Corp. CHEMICALS—0.7% Minerals Technologies, Inc. COMMERCIAL BANKS—2.2% Comerica, Inc. Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES—5.9% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.7% Emulex Corp.(1) COMPUTERS & PERIPHERALS—0.6% Diebold, Inc. CONSTRUCTION MATERIALS—0.6% Vulcan Materials Co. CONTAINERS & PACKAGING—1.8% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS—1.4% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% CenturyLink, Inc. Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. Windstream Corp. ELECTRIC UTILITIES—5.8% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—3.8% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) Woodward Governor Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.6% Baker Hughes, Inc. Helmerich & Payne, Inc. FOOD PRODUCTS—4.2% Campbell Soup Co. ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.5% Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES—4.5% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.6% LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.3% CEC Entertainment, Inc.(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.5% Fortune Brands, Inc. Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS—2.8% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—0.9% Tyco International Ltd. INSURANCE—13.1% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Hartford Financial Services Group, Inc. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—1.1% Accenture plc, Class A Automatic Data Processing, Inc. LEISURE EQUIPMENT & PRODUCTS—0.3% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—0.1% Pharmaceutical Product Development, Inc. MACHINERY—2.9% Altra Holdings, Inc.(1) Dover Corp. Kaydon Corp. Robbins & Myers, Inc. MEDIA—0.9% Omnicom Group, Inc. Scholastic Corp. METALS & MINING—1.0% Newmont Mining Corp. MULTI-UTILITIES—3.7% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—7.7% Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. PAA Natural Gas Storage LP(1) Ultra Petroleum Corp.(1) Williams Pipeline Partners LP PAPER & FOREST PRODUCTS—1.5% MeadWestvaco Corp. Weyerhaeuser Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.5% Annaly Capital Management, Inc. Boston Properties, Inc. Government Properties Income Trust HCP, Inc. Host Hotels & Resorts, Inc. Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Piedmont Office Realty Trust, Inc., Class A SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Applied Materials, Inc. KLA-Tencor Corp. Verigy Ltd.(1) SOFTWARE—0.8% Cadence Design Systems, Inc.(1) Synopsys, Inc.(1) SPECIALTY RETAIL—4.1% Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—2.2% Hudson City Bancorp., Inc. Northwest Bancshares, Inc. People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $659,674,651) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11,valued at $10,811,296), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $10,600,003) TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,613,910) TOTAL INVESTMENT SECURITIES—98.3% (Cost $670,288,561) OTHER ASSETS AND LIABILITIES — 1.7% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/30/10 (Value on Settlement Date $14,908,276) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund June 30, 2010 NT Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—95.4% AEROSPACE & DEFENSE—2.0% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.7% Coca-Cola Co. (The) BIOTECHNOLOGY—1.9% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.9% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS—4.4% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—1.1% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.1% Hewlett-Packard Co. CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED—1.5% SPDR S&P rust, Series 1 DIVERSIFIED FINANCIAL SERVICES—7.6% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. NT Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value ELECTRIC UTILITIES—2.5% American Electric Power Co., Inc. Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES—1.9% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—3.7% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.3% Archer-Daniels-Midland Co. Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.3% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.5% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—2.8% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.6% General Electric Co. Tyco International Ltd. INSURANCE—6.9% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) NT Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value XL Capital Ltd., Class A IT SERVICES—1.6% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.4% Dover Corp. Ingersoll-Rand plc MEDIA—4.4% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.2% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.8% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—9.7% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.4% International Paper Co. PHARMACEUTICALS—10.5% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.1% Applied Materials, Inc. Intel Corp. NT Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value SOFTWARE—3.1% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.4% Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% VF Corp. TOTAL COMMON STOCKS (Cost $288,946,390) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 3.9% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11,valued at $12,094,373), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $11,858,003) (Cost $11,858,000) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $2,898,651), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $2,842,001) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,917,909) TOTAL INVESTMENT SECURITIES—100.3% (Cost $303,722,299) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures September 2010 Notes to Schedule of Investments ETF - Exchange Traded Fund SPDR - Standard & Poor's Depositary Receipts Non-income producing. NT Large Company Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ (6,845,277) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund June 30, 2010 NT Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.5% AEROSPACE & DEFENSE—0.5% Northrop Grumman Corp. BEVERAGES—0.5% Coca-Cola Enterprises, Inc. CAPITAL MARKETS—5.1% Ameriprise Financial, Inc. Invesco Ltd. Northern Trust Corp. State Street Corp. CHEMICALS—0.8% Minerals Technologies, Inc. COMMERCIAL BANKS—2.3% Comerica, Inc. Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES—6.1% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.7% Emulex Corp.(1) COMPUTERS & PERIPHERALS—0.6% Diebold, Inc. CONSTRUCTION MATERIALS—0.6% Vulcan Materials Co. CONTAINERS & PACKAGING—1.8% Bemis Co., Inc. Sonoco Products Co. DISTRIBUTORS—1.4% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.1% CenturyLink, Inc. Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. Windstream Corp. ELECTRIC UTILITIES—5.9% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. NT Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—3.8% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) Woodward Governor Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.6% Baker Hughes, Inc. Helmerich & Payne, Inc. FOOD PRODUCTS—4.2% Campbell Soup Co. ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.5% Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES—4.6% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.6% LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.3% CEC Entertainment, Inc.(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.6% Fortune Brands, Inc. Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS—2.9% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—0.9% Tyco International Ltd. INSURANCE—13.4% ACE Ltd. Allstate Corp. (The) Aon Corp. Chubb Corp. (The) NT Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Hartford Financial Services Group, Inc. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—1.1% Accenture plc, Class A Automatic Data Processing, Inc. LEISURE EQUIPMENT & PRODUCTS—0.3% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—0.1% Pharmaceutical Product Development, Inc. MACHINERY—2.9% Altra Holdings, Inc.(1) Dover Corp. Kaydon Corp. Robbins & Myers, Inc. MEDIA—1.0% Omnicom Group, Inc. Scholastic Corp. METALS & MINING—1.0% Newmont Mining Corp. MULTI-UTILITIES—3.8% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—7.8% Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. PAA Natural Gas Storage LP(1) Ultra Petroleum Corp.(1) Williams Pipeline Partners LP PAPER & FOREST PRODUCTS—1.5% MeadWestvaco Corp. Weyerhaeuser Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.6% Annaly Capital Management, Inc. Boston Properties, Inc. Government Properties Income Trust HCP, Inc. Host Hotels & Resorts, Inc. NT Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Piedmont Office Realty Trust, Inc., Class A SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5% Applied Materials, Inc. KLA-Tencor Corp. Verigy Ltd.(1) SOFTWARE—0.8% Cadence Design Systems, Inc.(1) Synopsys, Inc.(1) SPECIALTY RETAIL—4.2% Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—2.2% Hudson City Bancorp., Inc. Northwest Bancshares, Inc. People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $127,192,299) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $1,631,894), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $1,600,000) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,699,009) TOTAL INVESTMENT SECURITIES—99.8% (Cost $128,891,308) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/30/10 (Value on Settlement Date $2,944,370) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. NT Mid Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund June 30, 2010 Real Estate – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.3% DIVERSIFIED REITs—6.4% Colonial Properties Trust Vornado Realty Trust HEALTH CARE FACILITIES—0.5% Emeritus Corp.(1) INDUSTRIAL REITs—6.8% AMB Property Corp. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. ProLogis MORTGAGE REITs—0.9% Annaly Capital Management, Inc. OFFICE REITs—16.6% Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Corporate Office Properties Trust Digital Realty Trust, Inc. Duke Realty Corp. Hudson Pacific Properties, Inc.(1) Kilroy Realty Corp. SL Green Realty Corp. REAL ESTATE OPERATING COMPANIES—0.6% Forest City Enterprises, Inc., Class A(1) RESIDENTIAL REITs—2.1% BRE Properties, Inc. Camden Property Trust RESIDENTIAL REITs—14.8% American Campus Communities, Inc. Apartment Investment & Management Co., Class A Associated Estates Realty Corp. AvalonBay Communities, Inc. Equity LifeStyle Properties, Inc. Equity Residential Essex Property Trust, Inc. Mid-America Apartment Communities, Inc. UDR, Inc. RETAIL REITs—19.6% Developers Diversified Realty Corp. Equity One, Inc. General Growth Properties, Inc. Glimcher Realty Trust Kimco Realty Corp. Macerich Co. (The) Real Estate – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Pennsylvania Real Estate Investment Trust Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Weingarten Realty Investors SPECIALIZED REITs—1.5% Extra Space Storage, Inc. Rayonier, Inc. SPECIALIZED REITs—28.2% HCP, Inc. Health Care REIT, Inc. Hersha Hospitality Trust Host Hotels & Resorts, Inc. LaSalle Hotel Properties Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Public Storage U-Store-It Trust Ventas, Inc. WIRELESS TELECOMMUNICATION SERVICES—1.3% American Tower Corp., Class A(1) Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $680,613,615) TEMPORARY CASH INVESTMENTS(2) Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $203,987), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $200,000) TOTAL INVESTMENT SECURITIES—99.3% (Cost $678,199,097) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments REIT - Real Estate Investment Trust Non-income producing. Industryis less than 0.05% of total net assets. Real Estate – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and return of capital dividends received. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund June 30, 2010 Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—93.5% AEROSPACE & DEFENSE—3.0% AAR Corp.(1) AeroVironment, Inc.(1) Alliant Techsystems, Inc.(1) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., ClassA(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS—0.1% UTi Worldwide, Inc. AIRLINES—0.4% Allegiant Travel Co. JetBlue Airways Corp.(1) SkyWest, Inc. AUTO COMPONENTS—0.5% Cooper Tire & Rubber Co. Standard Motor Products, Inc. TRW Automotive Holdings Corp.(1) BIOTECHNOLOGY—0.6% Talecris Biotherapeutics Holdings Corp.(1) BUILDING PRODUCTS—0.4% Apogee Enterprises, Inc. Griffon Corp.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS—3.9% Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Calamos Asset Management, Inc., ClassA Fifth Street Finance Corp. HFF, Inc., ClassA(1) Investment Technology Group, Inc.(1) Knight Capital Group, Inc., ClassA(1) MCG Capital Corp. MF Global Holdings Ltd.(1) PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Pzena Investment Management, Inc., ClassA TradeStation Group, Inc.(1) Waddell & Reed Financial, Inc., ClassA CHEMICALS—2.0% A. Schulman, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Arch Chemicals, Inc. Cytec Industries, Inc. Ferro Corp.(1) Georgia Gulf Corp.(1) H.B. Fuller Co. Intrepid Potash, Inc.(1) Kraton Performance Polymers, Inc.(1) Olin Corp. OM Group, Inc.(1) Sensient Technologies Corp. COMMERCIAL BANKS—8.0% American National Bankshares, Inc. Associated Banc-Corp. Boston Private Financial Holdings, Inc. Citizens Republic Bancorp., Inc.(1) Community Bank System, Inc. CVB Financial Corp. East West Bancorp., Inc. First Horizon National Corp.(1) First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Hampton Roads Bankshares, Inc.(1)(2) Heritage Financial Corp.(1) IBERIABANK Corp. KeyCorp Lakeland Financial Corp. Marshall & Ilsley Corp. MB Financial, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Sterling Bancshares, Inc. Synovus Financial Corp. Trico Bancshares Trustmark Corp. United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. Whitney Holding Corp. Wilmington Trust Corp. Wintrust Financial Corp. COMMERCIAL SERVICES & SUPPLIES—1.7% ABM Industries, Inc. ATC Technology Corp.(1) Brink's Co. (The) IESI-BFC Ltd. SYKES Enterprises, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value US Ecology, Inc. COMMUNICATIONS EQUIPMENT—0.9% Bel Fuse, Inc., ClassB Emulex Corp.(1) Netgear, Inc.(1) Polycom, Inc.(1) COMPUTERS & PERIPHERALS—0.9% Electronics for Imaging, Inc.(1) Lexmark International, Inc., ClassA(1) NCR Corp.(1) Novatel Wireless, Inc.(1) CONSTRUCTION & ENGINEERING—1.9% Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Pike Electric Corp.(1) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc. Texas Industries, Inc. CONTAINERS & PACKAGING—0.6% Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS—0.2% Core-Mark Holding Co., Inc.(1) DIVERSIFIED—2.5% iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund iShares S&P SmallCap 600 Index Fund DIVERSIFIED CONSUMER SERVICES—0.9% Corinthian Colleges, Inc.(1) Lincoln Educational Services Corp.(1) Regis Corp. DIVERSIFIED FINANCIAL SERVICES—0.2% CBOE Holdings, Inc.(1) Compass Diversified Holdings DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Atlantic Tele-Network, Inc. ELECTRIC UTILITIES—2.5% Central Vermont Public Service Corp. Cleco Corp. Great Plains Energy, Inc. IDACORP, Inc. Portland General Electric Co. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT—1.9% Acuity Brands, Inc. Belden, Inc. Brady Corp., ClassA Encore Wire Corp. General Cable Corp.(1) GrafTech International Ltd.(1) Hubbell, Inc., ClassB II-VI, Inc.(1) LSI Industries, Inc. Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.2% Benchmark Electronics, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc.(1) Littelfuse, Inc.(1) Methode Electronics, Inc. Molex, Inc. Park Electrochemical Corp. PC Connection, Inc.(1) Rogers Corp.(1) Tech Data Corp.(1) Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—2.3% Bristow Group, Inc.(1) Global Industries Ltd.(1) Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) North American Energy Partners, Inc.(1) Rowan Cos., Inc.(1) Superior Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Unit Corp.(1) FOOD & STAPLES RETAILING—0.8% Ruddick Corp. Village Super Market, Inc., ClassA Weis Markets, Inc. FOOD PRODUCTS—0.8% Farmer Bros. Co. Ralcorp Holdings, Inc.(1) Seneca Foods Corp., ClassA(1) TreeHouse Foods, Inc.(1) GAS UTILITIES—1.0% Atmos Energy Corp. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Chesapeake Utilities Corp. Nicor, Inc. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—2.1% Cooper Cos., Inc. (The) Cutera, Inc.(1) ICU Medical, Inc.(1) Utah Medical Products, Inc.(2) Young Innovations, Inc.(2) HEALTH CARE PROVIDERS & SERVICES—3.2% Alliance HealthCare Services, Inc.(1) Almost Family, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., ClassA(1) Community Health Systems, Inc.(1) Health Management Associates, Inc., ClassA(1) Kindred Healthcare, Inc.(1) LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) National Healthcare Corp. U.S. Physical Therapy, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.7% Bob Evans Farms, Inc. Jack in the Box, Inc.(1) Red Robin Gourmet Burgers, Inc.(1) Ruby Tuesday, Inc.(1) HOUSEHOLD DURABLES—1.0% CSS Industries, Inc. Ethan Allen Interiors, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) M.D.C. Holdings, Inc. M/I Homes, Inc.(1) HOUSEHOLD PRODUCTS—0.5% Cellu Tissue Holdings, Inc.(1) WD-40 Co. INDUSTRIAL CONGLOMERATES—0.1% Tredegar Corp. INSURANCE—5.0% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Baldwin & Lyons, Inc., ClassB Delphi Financial Group, Inc., ClassA Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Erie Indemnity Co., ClassA Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Mercer Insurance Group, Inc.(2) Platinum Underwriters Holdings Ltd. ProAssurance Corp.(1) United Fire & Casualty Co. Unitrin, Inc. Validus Holdings Ltd. INTERNET SOFTWARE & SERVICES—0.2% IAC/InterActiveCorp(1) IT SERVICES—1.3% CACI International, Inc., ClassA(1) Cass Information Systems, Inc. DST Systems, Inc. Total System Services, Inc. LEISURE EQUIPMENT & PRODUCTS—0.6% Arctic Cat, Inc.(1) JAKKS Pacific, Inc.(1) RC2 Corp.(1) Sport Supply Group, Inc. LIFE SCIENCES TOOLS & SERVICES—0.4% Pharmaceutical Product Development, Inc. MACHINERY—3.5% Actuant Corp., ClassA Barnes Group, Inc. CLARCOR, Inc. Colfax Corp.(1) Douglas Dynamics, Inc.(1) Dynamic Materials Corp. FreightCar America, Inc. Kadant, Inc.(1) Kaydon Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Mueller Industries, Inc. Mueller Water Products, Inc., ClassA RBC Bearings, Inc.(1) Robbins & Myers, Inc. MARINE—0.8% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) MEDIA—2.1% E.W. Scripps Co. (The), ClassA(1) Entravision Communications Corp., ClassA(1) Harte-Hanks, Inc. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Journal Communications, Inc., ClassA(1) Knology, Inc.(1) LIN TV Corp., ClassA(1) McClatchy Co. (The), ClassA(1) METALS & MINING—2.3% Brush Engineered Materials, Inc.(1) Century Aluminum Co.(1) Coeur d'Alene Mines Corp.(1) Commercial Metals Co. Haynes International, Inc. Hecla Mining Co.(1) Kaiser Aluminum Corp. Mesabi Trust Royal Gold, Inc. RTI International Metals, Inc.(1) Schnitzer Steel Industries, Inc., ClassA Thompson Creek Metals Co., Inc.(1) Worthington Industries, Inc. MULTILINE RETAIL—0.4% Big Lots, Inc.(1) Fred's, Inc., ClassA MULTI-UTILITIES—1.2% Avista Corp. Black Hills Corp. MDU Resources Group, Inc. NorthWestern Corp. OIL, GAS & CONSUMABLE FUELS—4.1% Alpha Natural Resources, Inc.(1) Berry Petroleum Co., ClassA Bill Barrett Corp.(1) DHT Holdings, Inc. Forest Oil Corp.(1) Frontier Oil Corp. Goodrich Petroleum Corp.(1) Hugoton Royalty Trust Nordic American Tanker Shipping Overseas Shipholding Group, Inc. Penn Virginia Corp. Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Swift Energy Co.(1) W&T Offshore, Inc. PAPER & FOREST PRODUCTS—0.3% Domtar Corp. P.H. Glatfelter Co. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value PERSONAL PRODUCTS—0.6% Inter Parfums, Inc. Prestige Brands Holdings, Inc.(1) Schiff Nutrition International, Inc. PHARMACEUTICALS—0.2% Endo Pharmaceuticals Holdings, Inc.(1) PROFESSIONAL SERVICES—1.4% CDI Corp. Heidrick & Struggles International, Inc. Korn/Ferry International(1) Mistras Group, Inc.(1) Towers Watson & Co., ClassA REAL ESTATE INVESTMENT TRUSTS (REITs)—7.0% American Campus Communities, Inc. Associated Estates Realty Corp. Capstead Mortgage Corp. Chimera Investment Corp. DCT Industrial Trust, Inc. DiamondRock Hospitality Co.(1) Duke Realty Corp. First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Highwoods Properties, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Lexington Realty Trust Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Piedmont Office Realty Trust, Inc., ClassA Saul Centers, Inc. Urstadt Biddle Properties, Inc., ClassA Washington Real Estate Investment Trust ROAD & RAIL—0.2% Old Dominion Freight Line, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Cymer, Inc.(1) Integrated Device Technology, Inc.(1) Intersil Corp., ClassA Mattson Technology, Inc.(1) MEMC Electronic Materials, Inc.(1) MKS Instruments, Inc.(1) Sigma Designs, Inc.(1) Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value Standard Microsystems Corp.(1) Varian Semiconductor Equipment Associates, Inc.(1) Verigy Ltd.(1) Zoran Corp.(1) SOFTWARE—3.9% Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) Compuware Corp.(1) Lawson Software, Inc.(1) Motricity, Inc.(1) Parametric Technology Corp.(1) Quest Software, Inc.(1) Radiant Systems, Inc.(1) S1 Corp.(1) Sybase, Inc.(1) Synopsys, Inc.(1) TIBCO Software, Inc.(1) Ulticom, Inc.(1)(2) SPECIALTY RETAIL—3.4% Aaron's, Inc. Cabela's, Inc.(1) Cato Corp. (The), ClassA Charming Shoppes, Inc.(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Finish Line, Inc. (The), ClassA Genesco, Inc.(1) Group 1 Automotive, Inc.(1) Hot Topic, Inc. New York & Co., Inc.(1) Penske Automotive Group, Inc.(1) PEP Boys-Manny Moe & Jack Rent-A-Center, Inc.(1) Stage Stores, Inc. Systemax, Inc. Wet Seal, Inc. (The), ClassA(1) TEXTILES, APPAREL & LUXURY GOODS—0.4% Culp, Inc.(1) Jones Apparel Group, Inc. Wolverine World Wide, Inc. THRIFTS & MORTGAGE FINANCE—2.5% Brookline Bancorp., Inc. First Financial Holdings, Inc. First Financial Northwest, Inc. First Niagara Financial Group, Inc. Flagstar Bancorp, Inc.(1) Flushing Financial Corp. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value K-Fed Bancorp. Oritani Financial Corp. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Radian Group, Inc. Washington Federal, Inc. TRADING COMPANIES & DISTRIBUTORS—0.7% GATX Corp. Kaman Corp. Lawson Products, Inc. WESCO International, Inc.(1) WATER UTILITIES—0.2% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,689,118,014) CONVERTIBLE PREFERRED STOCKS—3.3% INSURANCE—2.2% Aspen Insurance Holdings Ltd., SeriesAHL, 5.625%,12/31/49(3) LEISURE EQUIPMENT & PRODUCTS—0.2% Callaway Golf Co., SeriesB, 7.50%,6/15/12(3) MEDIA—0.2% LodgeNet Interactive Corp., 10.00%,12/31/49(3)(4) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.4% Entertainment Properties Trust, SeriesE, 9.00%,4/20/13(3) Lexington Realty Trust, SeriesC, 6.50%,12/31/49(3) TOBACCO—0.3% Universal Corp., 6.75%,3/15/13(3) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $59,272,056) PREFERRED STOCKS—0.4% REAL ESTATE INVESTMENT TRUSTS (REITs)— 0.4% National Retail Properties, Inc., SeriesC, 7.375%,10/12/11(3) (Cost $6,553,485) TEMPORARY CASH INVESTMENTS—3.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $56,810,302), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $55,700,015) TOTAL TEMPORARY CASH INVESTMENTS (Cost $55,770,493) TOTAL INVESTMENT SECURITIES—100.2% (Cost $1,810,714,048) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Perpetual security. These securities do not have a predetermined maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,790,860, which represented 0.2% of total net assets. Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of June 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Convertible Preferred Stocks – $ 60,804,354 – Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Small Cap Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) 3. Affiliated Company Transactions If a fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act.A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2010 follows: March 31, 2010 June 30, 2010 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Cutera, Inc. (1)(2) — Hampton Roads Bankshares, Inc.(1) — — — Mercer Insurance Group, Inc. — — $ 38,000 Ulticom, Inc.(1) — — — Utah Medical Products, Inc. — — Young Innovations, Inc. (1) Non-income producing. (2) Company was not an affiliate at June 30, 2010. 4. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund June 30, 2010 Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.9% AEROSPACE & DEFENSE—0.4% Northrop Grumman Corp. AIR FREIGHT & LOGISTICS—1.1% United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTOMOBILES—1.3% Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES—1.2% PepsiCo, Inc. CAPITAL MARKETS—6.9% AllianceBernstein Holding LP Ameriprise Financial, Inc. BlackRock, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Morgan Stanley Northern Trust Corp. State Street Corp. CHEMICALS—0.3% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—2.6% Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. COMMERCIAL SERVICES & SUPPLIES—2.7% Avery Dennison Corp. Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.5% Nokia Oyj ADR QUALCOMM, Inc. COMPUTERS & PERIPHERALS—1.4% Diebold, Inc. Hewlett-Packard Co. CONTAINERS & PACKAGING—0.4% Bemis Co., Inc. DISTRIBUTORS—1.2% Genuine Parts Co. Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value DIVERSIFIED FINANCIAL SERVICES—4.7% Bank of America Corp. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—4.6% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—3.7% American Electric Power Co., Inc. IDACORP, Inc. NV Energy, Inc. Southern Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.4% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.7% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.8% Baker Hughes, Inc. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.5% Casey's General Stores, Inc. CVS Caremark Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.0% ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—3.2% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.1% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value HOTELS, RESTAURANTS & LEISURE—1.6% International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—0.6% Fortune Brands, Inc. Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS—3.6% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.6% 3M Co. General Electric Co. INSURANCE—9.5% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—0.9% Accenture plc, Class A Automatic Data Processing, Inc. MEDIA—0.7% Omnicom Group, Inc. Walt Disney Co. (The) METALS & MINING—0.9% Barrick Gold Corp. Newmont Mining Corp. MULTILINE RETAIL—0.4% Target Corp. MULTI-UTILITIES—2.7% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—12.0% Apache Corp. BP plc BP plc ADR Chevron Corp. Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) Shares Value ConocoPhillips Devon Energy Corp. EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Noble Energy, Inc. Total SA Valero Energy Corp. PAPER & FOREST PRODUCTS—0.9% MeadWestvaco Corp. Weyerhaeuser Co. PHARMACEUTICALS—8.7% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Host Hotels & Resorts, Inc. ROAD & RAIL—0.3% Heartland Express, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.1% Applied Materials, Inc. Intel Corp. SPECIALTY RETAIL—2.9% Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—0.6% Hudson City Bancorp., Inc. TOTAL COMMON STOCKS (Cost $1,485,629,535) TEMPORARY CASH INVESTMENTS — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 1.125%, 6/30/11, valued at $1,937,874), in a joint trading account at 0.01%, dated 6/30/10, due 7/1/10 (Delivery value $1,900,001) TOTAL TEMPORARY CASH INVESTMENTS (Cost $17,547,466) TOTAL INVESTMENT SECURITIES—100.1% (Cost $1,503,177,001) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CAD for USD 7/30/10 EUR for USD 7/30/10 GBP for USD 7/30/10 JPY for USD 7/30/10 (Value on Settlement Date $58,802,607) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of June 30, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – Value – Schedule of Investments JUNE 30, 2010 (UNAUDITED) 3. Federal Tax Information As of June 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: August 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: August 25, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: August 25, 2010
